Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered January 20, 2005. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree, robbery in the third degree, and petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the first degree (Penal Law § 160.15 [3]), robbery in the third degree (§ 160.05), and petit larceny (§ 155.25). Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Specifically, the evidence is legally sufficient to establish that defendant used physical force for the purpose of retaining property “immediately after” he had stolen the property (Penal Law § 160.00 [1]; see People v Williams, 12 AD3d 317, 318 [2004], lv denied 4 NY3d 749 [2004]), and it is legally sufficient to establish that he used a dangerous instrument for the same purpose (see Penal Law § 160.15 [3]; see also People v Smith, 233 AD2d 124 [1996], lv denied 89 NY2d 1101 [1997]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Smith, Centra and Pine, JJ.